DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Sinzenich et al. (WO 2018/193047) discloses A drive device (title) comprising: 
a tubular linear motor (10, Fig 1) with a stator (65) and an armature (20,75); and 
a bottom flange (105, Fig 2), 
wherein the stator (65) of the tubular linear motor is arranged on the bottom flange (105, Fig 2) in thermal contact with the bottom flange, 
wherein the stator (65) of the tubular linear motor is fluid-tightly enclosed by stainless steel (125 – housing made of steel), wherein, further, the bottom flange (105) and wherein the stator (65) of the tubular linear motor, together with the bottom flange (105), is enclosed by a casing made of stainless steel (125) which is in thermal contact 
wherein the stator (65) of the tubular linear motor is a tubular stator (65) having drive coils (70) arranged therein and also having a longitudinal axis (Fig 1)…
However, neither Sinzenich et al.  nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the bottom flange consists at least partly of a material having a higher thermal conductivity than stainless steel, and a through-hole which extends through the tubular stator coaxially with the longitudinal axis, wherein the armature of the tubular linear motor has a fluid-tight armature tube made of stainless steel in which permanent magnets are arranged, the armature being arranged so as to be movable relative to the tubular stator in the through-hole in the direction of the longitudinal axis, and wherein the tubular stator and the bottom flange are so arranged relative to one another that a portion of the tubular stator is in thermal contact with the bottom flange.”. 
	 Claims 2-14 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834